         MEMO
         Case     ENDORSED Document 128 Filed 03/31/21 Page 1 of 2
              1:20-cr-00660-ALC




                                                                                            3/31/21




                                                             March 31, 2021
VIA ECF
Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

                              Re: United States v. Jacobs, 20 CR 660 (ALC)

Dear Judge Carter:

        As part of the bail conditions in the above-referenced case, Mr. Rafael Jacobs’s travel is
limited to the Southern and Eastern Districts of New York and the District of New Jersey. We
write the Court requesting a modification of these travel restrictions to allow Mr. Jacobs to travel
to the Northern District of Georgia and the Southern District of Florida. Mr. Jacobs has an
Independent Sales Organization contract with a credit card processing company in Alpharetta,
Georgia, where he would like to travel, as part of his business installing and servicing credit card
processing machines. He would like to travel to Georgia for meetings with the processing
company and potentially to secure new clients. He also has numerous clients in the Southern
District of Florida, with whom he would like to conduct business. Mr. Jacobs has taken several
trips since the origination of this case and has always returned within the allotted time and has
otherwise adhered scrupulously to his conditions of release.
         Case 1:20-cr-00660-ALC Document 128 Filed 03/31/21 Page 2 of 2




        We have communicated with the Government (AUSAs Samuel Raymond and David
Felton) and Pretrial Services (Officer Dominique Jackson). The Government has graciously
consented to this request, and Pretrial Services has taken no position. Thank you for your
consideration.

                                                          Respectfully submitted,
                                                               s/
                                                          Marc Agnifilo
                                                          Zach Intrater

cc:    AUSAs Samuel Raymond & David Felton (via email)
       Pretrial Services Officer Dominique Jackson (via email)
                           The application is GRANTED.
                           So Ordered.

                                                                         3/31/21
